Citation Nr: 0904792	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied the claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserted in her VA Form 9, received in November 
2007, that she wants a Travel Board hearing at her regional 
office.  Under 38 C.F.R. § 20.703, a Veteran can request a 
hearing before the Board of Veterans' Appeals at a Department 
of Veterans Affairs field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter.

The Veteran's hearing was scheduled for April 1, 2008.  In 
February 2008, the Veteran informed the RO she would be out 
of town March 11, 2008 to May 1, 2008, due to her daughter 
giving birth.  In February, she requested her Travel Board 
hearing to be rescheduled in a timely manner.  Because such 
hearings for the Board are scheduled by the RO, a remand of 
this matter is required in this case.  See 38 C.F.R. § 20.704 
(2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing at 
the RO via videoconference before a 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.704 (2008).

After the hearing is conducted, or in 
the event the Veteran withdraws her 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


